FMI Focus Fund FMIOX Quarter-End Positions 03/31/2009 CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE PERCENTAGE OF NET ASSETS ANF Abercrombie & Fitch Co. ALTR Altera Corp. AHS AMN Healthcare Services, Inc. ACI Arch Coal, Inc. ARW Arrow Electronics, Inc. ASBC Associated Banc-Corp. ASTE Astec Industries, Inc. B Barnes Group Inc. BECN Beacon Roofing Supply, Inc. BRC Brady Corp. BC Brunswick Corp BKC Burger King Holdings Inc. 14161H108 CATM Cardtronics, Inc. CE Celanese Corp. CRL Charles River Laboratories International, Inc. CBI Chicago Bridge & Iron Co. N.V. CTAS Cintas Corp. CTXS Citrix Systems, Inc. CYT Cytec Industries Inc. DRC Dresser-Rand Group, Inc. 30225X103 EXH Exterran Holdings Inc. FDO Family Dollar Stores, Inc. FOE Ferro Corp. 32055Y201 FIBK First Interstate BancSystem FMER FirstMerit Corp. FISV Fiserv, Inc. AJG GallagherArthur J. & Co. 37247D106 GNW Genworth Financial Inc. 39153L106 GB Greatbatch, Inc. HLS HealthSouth Corp. 42822Q100 HEW Hewitt Associates, Inc. HXL Hexcel Corp. HOLX Hologic, Inc. 45103T107 ICLR ICON PLC - SP-ADR IN Intermec Inc. IPG The Interpublic Group of Companies, Inc. 48282T104 KAI Kadant Inc. KMT Kennametal Inc. KMP Kinder Morgan Energy Partners, L.P. KSS Kohl's Corp. LIZ Liz Clairborne, Inc. MTW Manitowoc Company, Inc. (The) 55264U108 MBFI MB Financial, Inc. 55306N104 MKSI MKS Instruments, Inc. MOLXA Molex Inc. Cl A 64110D104 NTAP NetApp, Inc. ORI Old Republic International Corp. PTV Pactiv Corp. PMTC Parametric Technology Corp. G6852T105 PRE PartnerRe Ltd. PDCO Patterson Companies Inc. PETM PetSmart, Inc. RGA Reinsurance Group of America, Inc. 76009N100 RCII Rent-A-Center, Inc. RSG Republic Services, Inc. ROC Rockwood Holdings Inc. RDC Rowan Companies, Inc. V7780T103 RCL Royal Caribbean Cruises Ltd. SASR Sandy Spring Bancorp Inc. SAPE Sapient Corp. SCSC ScanSource, Inc. 81211K100 SEE Sealed Air Corp. 90384S303 ULTA Ulta Salon, Cosmetics & Fragrance, Inc. G87210103 UTIW UTI Worldwide, Inc. WOOF VCA Antech, Inc. 92846N104 VTAL Vital Images, Inc. 92864N101 VLCM Volcom, Inc. WERN Werner Enterprises, Inc. WGO Winnebago Industries, Inc. 98235T107 WMGI Wright Medical Group, Inc. ZUMZ Zumiez Inc. 78464A698 KRE SPDR KBW Regional Banking ETF Cash and Cash Equivalents 11.60
